2009 Executive Officer Compensation

The following table sets forth (i) 2009 base salaries to the Company’s executive
officers, which represent no change from the levels established for such
executive officers in January 2008, (ii) 2009 option grants to be made to the
Company’s executive officers and (iii) bonus payments to be made to the
executive officers pursuant to the Company’s 2008 Management Bonus Plan.

              Name and Title   2009 Base Salary   2009 Option Grant   2008 Bonus
Jeff Staszak
President and Chief Executive Officer
  $ 385,000

  90,000

  $ 319,303


Mike Burns
Vice President, Finance and Chief Financial Officer
  $ 230,000

  40,000

  $ 127,168


David Lidsky
Vice President, Design Engineering
  $ 225,000

  20,000

  $ 119,428


Bill Numann
Vice President, Marketing
  $ 235,000

  30,000

  $ 124,736


Craig Teuscher
Vice President, Sales and Applications Engineering
  $ 240,000

  30,000

  $ 132,697



The stock options described above (i) shall be granted on January 30, 2009 in
compliance with the Company’s policy on annual grants for executive officers and
shall have an exercise price per share equal to the closing price of our common
stock as reported on the Nasdaq Global Select Market on January 29, 2008,
(ii) shall be granted pursuant to our 2004 Equity Incentive Plan, and
(iii) shall terminate seven years after the date of grant, or earlier in the
event the optionholder’s service to the Company is terminated. Subject to the
optionholder’s continued service to us, 25% of the shares of common stock
subject to such stock options vest on the first anniversary of the date of
grant, and the remaining shares vest quarterly over the following three years.

